Title: To John Adams from William Bainbridge, 16 September 1817
From: Bainbridge, William
To: Adams, John


				
					Dear Sir
					Brooklyn 16th. Septemr 1817
				
				On the rect. of a Letter signed by you and several others, respecting a Boat belonging to a Mr. Davis of Quincey; I immediately ordered an investigation of the transaction; And now forward to you the enclosed Letters, showing the result of the Inquiry—The injury that the Boat sustained appears to been purely accidental. I regret that Mr. Davis did not represent the Circumstance to the Commanding Officer on board the ship; who would have paid proper attention to his complaint; and have had the damage repaired; for the Officers under my command feel every disposition to protect, and not to injure, the property of any of our Citizens—When Mr Davis visits Boston, I wish he would call on board of the Independence and relate to  Commanding Officer his side of the storyAccept Dear Sir, the assurance, that every request, which you may make of me in regard to the navy which you have so kindly cherished will always receive my immediate attentionI am with sentiments of sincere / esteem and the highest respect  / Your naval Son & obliged friend
				
					Wm Bainbridge
				
				
			